Title: To Thomas Jefferson from Jones & Howell, 16 February 1805
From: Jones & Howell
To: Jefferson, Thomas


                  
                     Respected Friend 
                     
                     Phila. 16th. Feby 1805
                  
                  Your favor of 12th is at hand Covering Check on the Bank United States for $249.39/100 which is to your credit.
                  the rod Iron ordered in Decr. last would have been sent had the Navigation of the Delawar admitted. They are now ready and shall come by first good vessel for Richmond. 
                  We  are very respectfully Your Friends
                  
                     Jones & Howell 
                     
                  
               